DETAILED ACTION
This action is in response to an application filed with the US on 05/27/2021 and having an Effective Filing Date of 07/29/2020, in which claims 1-21 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 30 AUGUST 2021, 31 MARCH 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0354729 A1 (hereinafter “Krishna”) in view of US 2017/0368508 A1 (hereinafter “Grossman”).
Regarding Claim 1 Krishna discloses a method for fabricating a membrane, the method comprising: 
coating a porous substrate (10) with a graphene (flakes 16) layer; wherein the graphene layer may be formed in multiple ways [0009], including by 
a) applying the flakes 16 over reactants which form a dense matrix 12 over substrate 10 [0051]; i.e. where the reactants are obviously liquid so that they incorporate the flakes, and thus this involves contacting said porous substrate (10) with a liquid/coating (reactants) to fill/coat the surface pores of the porous substrate prior to graphene deposition; or
b) applying a top coat 18 comprising flakes 16, over dense matrix layer 12 (i.e. a coating to coat the surface pores of the substrate) which coats substrate 10 [0054]; and thus this involves contacting said porous substrate (10) with a coating (intermediate dense matrix 12) to fill/coat the surface pores of the porous substrate prior to graphene deposition; and
with regard to graphene deposition, this involves:
depositing (i.e. on the porous substrate with the liquid-filled or coated surface pores, as detailed above) a graphene/2-D-material-flake solution to form a 2-D-material-flake-solution layer (flakes may be added as dispersion in liquid by spray coating, rod coating [0009],[0053],[0055], may be included in polymer dope [0053] which forms the layer and dispersed in polymer [0054]) to form a selective-transport layer on the porous substrate with the liquid-filled or coated surface pores; and
with regard to the thickness of the graphene solution layer, it is not specifically disclosed what the thickness of the solution would be, but with regard to the finished layers it is disclosed that the graphene layer may be 1-10 nm [0048], the top coat may be 18 1-5 nm thick [0049], and therefore while the specific thickness of the solution layer is not given, it would have been obvious to use a solution layer thickness up to a thin as the formed resulting layer, i.e. 1-10 nm. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious; and 
with regard to “evaporating solvent from the 2-D-material-flake-solution layer” to form the graphene layer, while it is disclosed that the graphene is delivered in solvent (i.e. as a dispersion with or without polymer, as above) but it is not specifically disclosed that the solvent is evaporated off, however this is obviously inherent to the methods disclosed, as the solvent of the dispersion, or of the polymer dope, would necessarily need to be removed, and via drying/evaporation would have been the most obvious method.
Krishna is silent to the porous substrate pore size and thus does not disclose the porous substrate contains surface pores with dimensions larger than 2 microns.
However Grossman discloses a similar supported graphene membrane, wherein the porous support/substrate membrane to which the graphene is deposited may be selected to have less than 10%, less than 5%, or in some cases, less than 1 % of pores having a pore size of about 5 microns or greater; [0073], [0077], and thus discloses forming a graphene layer on a support that comprises pores with dimensions larger than 2 micron.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Krishna by using for the porous support membrane one which comprises less than 10% pores having a pore size of about 5 microns or greater as disclosed by Grossman because such membranes having such pore sizes are disclosed to be suitable membranes for forming graphene filtration layers on.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Grossman’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding Claim 6 Krishna in view of Grossman discloses the method of claim 1, wherein the porous substrate may comprise a fibrous substrate, non-woven polyester Krishna [0045]. 
Regarding Claim 7 Krishna in view of Grossman discloses the method of claim 1, wherein the 2-D-material-flake solution comprises graphene, graphene oxide Krishna [0048].
Regarding Claim 11 Krishna in view of Grossman discloses the method of claim 1, wherein the selective-transport layer coats the porous substrate and spans across the surf ace pores (i.e. inherently, see Figures, rejection of claim 1). 

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Grossman and further in view of US 2013/0287937 A1 (hereinafter “Joo”)
Regarding Claim 2 Krishna in view of Grossman discloses the method of claim 1, but does not disclose the method further comprising removing the liquid or coating from the porous substrate after depositing the selective-transport layer on the porous substrate. 
However Joo discloses a means of coating a porous substrate in a particulate layer, wherein the pores of the porous substrate are filled/clogged by impregnating or coating at least one face of the porous substrate with a solvent, which protects the pores from getting clogged by the coating and thus reducing permeability, where the solvent is removed after forming the top particulate coating [0010]-[0015], [0028]-[0032].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Krishna in view of Grossman by filling/clogging the pores of the porous substrate by impregnating or coating at least one face of the porous substrate with a solvent and then removing after forming the coating on top of the porous substrate as disclosed by Joo because this protects the pores from getting clogged by the coating and thus reducing permeability Joo [0010]-[0015], [0028]-[0032].
Regarding Claim 3 Krishna in view of Grossman and Joo discloses the method of claim 2, wherein the graphene compound may be embedded in the porous polymeric matrix, including one made by non-solvent induced phase separation (NIPS) process [0036], and therefore it would have been obvious to remove the solvent from the porous substrate through exchange with a more-volatile liquid; and then the more-volatile liquid is removed from the porous substrate via evaporation (i.e. as inherent/obvious to NIPS membrane formation process). 
Regarding Claim 8 Krishna in view of Grossman and Joo discloses the method of claim 2 (the rejection of which is fully incorporated herein), wherein the pores are filled with a liquid solvent (as detailed above), but does not specifically disclose wherein the liquid comprises a composition selected from decane, dodecane, tetradecane, hexadecane, undecanol, dodecanol, 2-ethylhexanol, octanoic acid, 9-octadecenoic acid, 9, 12-octadecadienoic acid, tetralin, 1-methylnaphthalene, indene, hexylbenzene, dibutyl phthalate, bis(2-ethylhexyl) phthalate, and mixtures thereof. However the solvent used in not particularly limited (Joo [0032]-[0036]), and therefore selection of another non-listed common solvent, such as those claimed, would have been obvious to one of skill in the art.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Grossman and further in view of US 6,536,604 (hereinafter “Brinker”)
Regarding Claim 4 Krishna in view of Grossman discloses the method of claim 1, but does not disclose further comprising: depositing a surfactant solution on the porous substrate with the liquid-filled or coated surface pores to form a surfactant-solution layer with a thickness of less than 40 microns; and then evaporating solvent from the surfactant-solution layer before depositing the 2-D material- flake-solution on the porous substrate. 
However Brinker discloses a microporous membrane, wherein a base/substrate membrane is coated in a first intermediate layer surfactant-templated membrane, and then in a second intermediate layer surfactant-templated membrane to form a dual-layered microporous supported membrane (Abstract), wherein the second surfactant-templated layer is thus formed by depositing a surfactant solution on the porous substrate with the liquid-filled or coated surface pores (i.e. the base membrane with the first intermediate surfactant-templated layer) to form a surfactant-solution layer; and then evaporating solvent from the surfactant-solution layer; Abstract, C2/L26-66. Wherein the surfactant-solution layer forms a layer that is less than 100 nm thick (C2/L64-66), and thus while the specific thickness of the solution layer is not given, it would have been obvious to use a solution layer thickness up to a thin as the formed resulting layer, i.e. 100nm or less. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Krishna in view of Grossman by substituting for the base/substrate porous membrane the membrane as disclosed by Brinker because Krishna does not particularly limit the base membrane which is coated in graphene and thus this involves the simple substitution of known base/substrate membranes to obtain the predictable result of a successful membrane.
In the combination the surfactant-templated layer are thus formed before depositing the 2-D material- flake-solution on the porous substrate.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Brinker’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding Claim 5 Krishna in view of Grossman and Brinker discloses the method of claim 4, wherein the surfactant solution comprises at least cetyltrimethylammonium chloride (C7/L50-59, C12/L11).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Grossman and further in view of US 2014/0305863 A1 (hereinafter “Van Engelen”)
Regarding Claim 9 Krishna in view of Grossman discloses the method of claim 1, but does not disclose wherein the surface pores of the porous substrate are coated with the coating, and wherein the coating comprises a composition selected from magnesium chloride, magnesium bromide, magnesium hydroxide, magnesium nitrite, magnesium nitrate, magnesium acetate, magnesium citrate, magnesium formate, magnesium fumarate, magnesium gluconate, magnesium lactate, magnesium propionate, magnesium sulfate, calcium chloride, calcium bromide, calcium hydroxide, calcium nitrite, calcium nitrate, calcium acetate, calcium citrate, calcium formate, calcium fumarate, calcium gluconate, calcium lactate, calcium propionate, calcium sulfate, strontium chloride, strontium bromide, strontium hydroxide, strontium nitrite, strontium nitrate, strontium acetate, strontium citrate, strontium formate, strontium fumarate, strontium gluconate, strontium lactate, strontium propionate, strontium sulfate, and mixtures thereof. 
However Van Engelen discloses a composite membrane, formed by coating a membrane with a curable composition, wherein the curable coating composition may include non-curable salt(s), because they “can help to dissolve poorly soluble crosslinking agents and provide surprisingly stable compositions, even with poorly soluble crosslinking agents”, wherein the salts include at least magnesium chloride, magnesium bromide, magnesium nitrate, magnesium thiocyanate [0093]-[0096].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Krishna in view of Grossman by additionally include salts in the membrane coatings including at least magnesium chloride, magnesium bromide, magnesium nitrate, magnesium thiocyanate as disclosed by Van Engelen because Krishna discloses using crosslinking agents ([0028]-[0034], [0039], [0041], and would thus benefit from the slats because they “can help to dissolve poorly soluble crosslinking agents and provide surprisingly stable compositions, even with poorly soluble crosslinking agents” [0093]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Grossman and further in view of US 2018/0326359 (hereinafter “Fokema”)
Regarding Claim 10 Krishna in view of Grossman discloses the method of claim 1, but does not disclose wherein the surface pores of the porous substrate are coated with the coating, and wherein the coating comprises a composition selected from a salt with a cation selected from cetyltrimethylammonium, myristyltrimethylammonium, octadecyltrimethylammonium, decyltrimethylammonium, lauryltrimethylammonium, didecyldimethylammonium, cetylpyridinium, 1-dodecylpyridinium, benzalkonium, benzethonium, benzylhexadecyldimethylammonium, benzyldimethyldodecylammonium, tetramethylammonium, tetraethylammonium, tetrapropylammonium, and tetrabutylammonium; and a polycationic salt, selected from poly( diallyldimethylammonium chloride), poly(vinylbenzyltrimethylammonium chloride), poly(acryloxyethyltrimethyl ammonium chloride), poly(methacryloxy(2- hydroxy )propyltrimethyl ammonium chloride), poly(N-methylvinylpyridinium chloride), poly(allylamine hydrochloride), polyethyleneimine, and mixtures thereof. 
However Fokema discloses a layered membrane, which may comprise a graphene layer(s), wherein the base membrane to which the graphene layer is applied may be first coated in polyelectrolytes [0049], [0063], including poly (diallyldimethylammonium chloride) (PDADMAC), poly (vinylbenzyltrimethylammonium chloride) (PVBTMAC), poly( acryloxyethyltrimethyl ammonium chloride), poly (methacryloxy(2-hydroxy)propyltrimethyl ammonium chloride) [0057].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Krishna in view of Grossman by substituting for the base/substrate porous membrane the membrane as disclosed by Fokema because this involves the simple substitution of known base/substrate membranes which are coated in a graphene layer to obtain the predictable result of a successful graphene membrane.


Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0141006 A1 (hereinafter “Van Gestel”).
Regarding Claim 12 Van Gestel discloses a membrane (i.e. for fluid-species transport), the membrane comprising: 
a macroporous carrier layer (1, i.e. a porous substrate) including pores having a pore diameter of more than 50 nm (i.e. where the pores are expected to obviously describe all the pores including the surface pores), where no particular upper bound is placed on the pore size of the carrier layer, and thus the range disclosed overlaps the range claimed. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Van Gestel’s range that corresponds to the claimed range.  See MPEP 2144.05; and
one microporous cover layer (3, i.e. a selective-transport layer) comprising graphite oxide or few-layer graphene oxide or graphite or few-layer graphene (i.e. comprising 2-D-material flakes) coating the macroporous carrier layer/porous substrate and spanning across the surface pores; Abstract, [0030]-[0044], [0117].
Regarding Claim 13 Van Gestel discloses the membrane of claim 12, but does not disclose wherein the porous substrate exhibits an air permeance greater than 20,000,000 GPU. However it is well known that air permeance of a membrane effects its filtration properties and resulting membrane applications, and thus is thus a variable which achieves a recognized result, and it would therefore have been obvious for one of skill in the art to optimize this variable through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  
Regarding Claim 14 Van Gestel discloses the membrane of claim 12, wherein the 2-D-material flakes have a mean lateral dimension of 500 nm to 1 micron [0117] (i.e. smaller than 2 microns). 
Regarding Claim 15 and 17 Van Gestel discloses the membrane of claim 12, wherein the microporous carrier has pores with a diameter of greater than 50 nm (Abstract) and the 2-dimensional graphene oxide particles having sizes from 10 nm to 5 microns (Claim2), thus a ratio of at least 50:10 = 5:1. With regard to claim 17, Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Van Gestel’s range that corresponds to the claimed range.  See MPEP 2144.05.
Regarding Claim 16 Van Gestel discloses the membrane of claim 12, wherein the cover layer (i.e. selective-transport layer) may be less than 300 nm [0032]
Regarding Claim 18 Van Gestel discloses the membrane of claim 12, wherein the porous substrate may be a hollow fiber [0036] i.e. a fibrous substrate. 
Regarding Claim 19 Van Gestel discloses the membrane of claim 12, wherein the carrier/porous substrate may comprise carbon, metallic [0033]. 
Regarding Claim 20 Van Gestel discloses the membrane of claim 12, wherein the 2-D-material flakes comprise a 2-D material selected from graphene, graphene oxide [0020]-[0023]
Regarding Claim 21 Van Gestel discloses the membrane of claim 12, wherein the selective-transport layer may comprise all 2-D material [0027], [0032].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773